Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 17 February 2021, has been entered and the Remarks therein are fully considered here.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §103 over Buckwell et al. in view of Singh et al., Corry et al., and Doi et al., not necessitated by Applicants’ amendment received 24 April 2021.

Status of Claims
Claims 1-6, 8, 11, 12 and 21-25 are pending.
	Claims 1-6, 8, 11, 12 and 21-25 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. PCT/US2018/18548, 02/17/2018, which claims benefit of 62/461,190, 02/20/2017, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/541,111 and WO 2018/152443 A1 appear to be 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Drawings
Replacement drawings were filed on 24 April 2021 in order to correct, at the discretion of Applicant, the typographical errors cited in the Non-Final Office Action mailed 17 February 2021.  
These drawings are accepted.

Claim Objections
	The objection to Claim 5, in the Non-Final Office Action mailed 17 February 2021, is withdrawn in view of Applicants' amendment received 24 April 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 21-25 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-6, 8, 11 and 12 under 35 U.S.C. §103 as being unpatentable over Corry et al. in view of van Berkel et al., Flint, and Ferraz et al., in the Non-Final Office Action mailed 17 February 2021, is withdrawn in view of Applicants' argument received 24 April 2021, and further search and consideration of the claimed subject matter.
The rejection of Claims 21-25 under 35 U.S.C. §103 as being unpatentable over Corry et al. in view of van Berkel et al., Flint, and Ferraz et al., as applied to claims 1-6, 8, 11 and 12 above, and further in view of Singh et al. and Gallah et al., in the Non-Final Office Action mailed 17 February 2021, is withdrawn in view of Applicants' argument received 24 April 2021, and further search and consideration of the claimed subject matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-6, 8, 11, 12, 21, 24 and 25 are rejected under 35 U.S.C. §103 as being unpatentable over Buckwell et al. ((1988) J. Chem. Soc. Perkin Trans. II, pp. 1823-1827) in view of Singh et al. ((1993) Anal. Biochem. 213: 49-56), Corry et al. (U.S. Patent Application Publication No. 2005/0227309 A1), and Doi et al. ((1987) Plant Physiol. 84: 770-774).
[Singh et al. and Corry et al. cited in the Non-Final Office Action mailed 17 February 2021.]


Regarding claims 1, 6, 12 and 21, Buckwell et al. shows a kinetic analysis of the alkaline hydrolysis of 3-thiol substituted cephalosporins. Expulsion of a leaving group at C-3’ occurs after the β-lactam ring is opened (pg. 1823, Abstract). The nucleophilic attack upon the β-lactam carbonyl carbon is concerted with the leaving group at C-3’, and the presence of the leaving group at C-3’ enhances chemical reactivity (pg. 1825, column 1, Results and Discussion, para. 1 and structure (7)). Kinetic parameters for the β-lactamase I and II- catalyzed hydrolysis of 3’- substituted cephalosporins are given in the Table (pg. 1825, column 2, para. 1 and pg. 1826, Table and structure). It is noted that substituent “X” in the structure presented at the top of the Table is substituted with a number of different chemical substituents, including SPh (thio-phenol) (entry# 2) (pg. 1826, Table [Claim 1- An assay method comprising incubating a β-lactamase probe to liberate a thiol] [Claims 1, 12 and 21(i)- wherein the β-lactamase probe has a structure selected from the group which includes thiol-β-lac phenol (species election)] [Claim 6]).

That is, the structure shown in the Table with “X” = SPh is identical to the structure of the β-lactamase probe, described in instant claims 1, 12 and 21 (as the first structure in the group, referred to as thiol-β-lac phenol), as Applicant’s species election.

N-benzoyl-L-arginine-ρ-nitroanilide (BAPA/BAPNA) [species election] [Claims 11 and 21(iii)]; 7) papain-S-S-CH3 [Claim 21(ii)]; 8) the absorption spectroscopy is carried out at a wavelength of 405 nm [Claim 21]; 9) the sample is incubated with the reaction components at room temperature [Claim 24]; and 10) the sample is incubated with the reaction components a room temperature for 30, 45, 60, 120 or 180 min [Claim 25].

Singh et al. addresses some of the limitations of claims 1 and 21, and the limitations of claims 2, 3, 8, 11, 24 and 25.
	Regarding claims 1, 2, 3, 8, 11 and 21, Singh et al. shows a sensitive spectrophotometric assay for thiol (sulfhydryl) groups using an inactive disulfide derivative of papain (papain-S-SCH3). The assay is about 100-fold more sensitive than 3) generates a stoichiometric amount of active papain. The stoichiometric amount of native papain released is assayed by measuring its catalytic activity using the substrate N-benzoyl-L-arginine-ρ-nitroanilide, which releases the chromophoric product ρ-nitroaniline (pg. 49, column 2, para. 1 and chemical Eq. [2] [Claims 1, 2, 3, 8, 11 and 21]).
	Regarding claims 24 and 25, an excess of papain-S-SCH3 was added to the test thiol solution containing an unknown amount of thiol. A tube containing an aliquot of papain-S-SCH3 without any thiol served as the assay control. The reaction mixtures were incubated for about 1h at room temperature (pg. 51, column 1, para. 1).
	Further regarding claim 21, the absorbance of the solutions at 410nm was measured at 30min and 1h time intervals (pg. 51, column 1, para. 1).

	That is, Singh et al. shows N-benzoyl-L-arginine-ρ-nitroanilide, the structure of which is identical to the papain probe having the structure of the first chemical structure selected from the group of claims 11 and 21, as Applicant’s species election. 
	Compare the description of the chemical reaction, including chemical Eq. [2], shown by Singh et al., to Applicant’s Fig. 2C and 2D.

	Corry et al. addresses some of the limitations of claim 21, and the limitations of claims 4 and 5.
	Corry et al. shows enzyme substrates that exhibit a detectable response following a reaction catalyzed by an enzyme. Particular embodiments concern 
	Regarding claim 21, the disclosed methods are methods for detecting β-lactamase activity, which include methods for detecting β-lactamase activity per se, such as for detecting antibiotic resistance in bacteria. The methods may be practiced on both cell-free and cellular systems (pg. 40, para. [0257] [An assay to determine whether a sample from a subject comprises a β-lactam resistant bacterium]).
β-lactamase activity can be detected in a wide variety of biologically important environments, such as human blood, serum, pus or urine. The presence of bacteria resistant to beta-lactam antibiotics may be readily detected using the disclosed compounds (pg. 41, para. [0271] [obtaining a sample from  the subject, incubating the sample with reaction components]).
	Regarding claims 4 and 5, dilutions of TEM-1 enzyme were prepared and incubated with the β-lactam substrate to be tested. The screening method applies to other β-lactamase variants (pg. 88, para. [0497]). The β-lactamase probes/substrates may be potentially used with regard to several Class A, Class B, Class C and Class D β-lactamases (pg. 42, para. [0284] thru pg. 43, cont. para. [0284] and Tables 3 thru 6 [Claim 4- narrow- and extended-spectrum β-lactamases] [Claim 5- TEM-1]).


	Doi et al. shows two benzoyl-L-tyrosine-ρ-nitroanilide hydrolases (BTPAases I and II) (pg. 770, column 1, Abstract). The BTPAase assay was carried out spectrophotometrically by measuring the absorbance at 405nm of released ρ-nitroaniline after hydrolysis of BTPA substrate (pg. 770, column 2, last para. [nexus to Singh et al.] [measure absorbance of ρ-nitroaniline at 410nm]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the assay method comprising the β-lactamase probe thiol-β-lac phenol as a substrate, as shown by Buckwell et al., by adding reagents, such as papain-S-S-CH3 and N-benzoyl-L-arginine-ρ-nitroanilide, to amplify the assay results [Claims 1, 2, 3, 8, 11 and 21], as shown by Singh et al., with a reasonable expectation of success, because Singh et al. shows a chemical reaction that is based on the presence of a free thiol group, which is the type of chemical substituent released when β-lactamase acts on β-lactam rings, as shown by Buckwell et al. (MPEP 2143 (I)(A,G)). In addition, Buckwell et al. teaches that the presence of the leaving group at C-3’ enhances chemical reactivity, and Singh et al. teaches that the described assay method incorporating the papain-thiol derivative is 100-fold more sensitive than the use of standard Ellman’s reagent. Therefore, one of ordinary skill in the art would be motivated to combine the substrate reactions, shown by Buckwell et al. and Singh et al., with the reasonably predictable expectation that the combination would amplify chromogenic detection results (MPEP 2143 (I)(A,D,G)).


One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of assay diagnostics would prefer to use a detection assay (e.g., for determining whether a sample from a subject comprises a β-lactam resistant bacterium) which optimizes the ability to detect, e.g., said β-lactam resistant bacterium, over less sensitive or less specific diagnostic assays.
It would have been further obvious to have measured the colorimetric signal (here, ρ-nitroaniline) at a wavelength of 405nm [Claim 21], as shown by Doi et al., with a reasonable expectation of success, because Doi et al. shows that the colorimetric product ρ-nitroaniline, which is the colorimetric product, shown by Singh et al., can be measured at 405nm (MPEP 2143 (I)(A,G)). In addition, barring a showing of criticality for the specific limitation, it would be obvious, and one would be motivated, to use 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 22 and 23 are rejected under 35 U.S.C. §103 as being unpatentable over Buckwell et al. in view of Singh et al., Corry et al., and Doi et al., as applied to claims 1-6, 8, 11, 12, 21, 24 and 25 above, and further in view of Gallah et al. ((2014) J. Clin. Microbiol. 52(10): 3792-3794).
[Gallah et al. cited in the Non-Final Office Action mailed 17 February 2021.]

Buckwell et al. in view of Singh et al., Corry et al., and Doi et al., as applied to claims 1-6, 8, 11, 12, 21, 24 and 25 above, do not show: 1) wherein the sample that is obtained from the subject is an unprocessed urine sample [Claim 22]; and 2) wherein the unprocessed urine sample is obtained from a subject that has, or is suspected of having, a urinary tract infection [Claim 23].

Gallah et al. addresses the limitations of claims 22 and 23.
Gallah et al. shows a β-Lacta test that was used to assay 200 urine samples showing Gram-negative bacilli (pg. 3792, Abstract [nexus to Buckwell et al., Singh et al., and Corry et al.] [An assay to determine whether a sample from a subject comprises a Enterobacteriaceae with decreased susceptibility or resistance to third-generation cephalosporins conferred by enzymes such as extended-spectrum β-lactamases (ESBLs) and carbapenems (pg. 3792, column 1, para. 3 [nexus to Singh et al.] [chromogenic test] [nexus to Corry et al.] [extended spectrum β-lactamases]). 
Regarding claims 22 and 23, urinary tract infections (UTI) are among the most frequent bacterial infections in the community and health care setting. The aim of the study presented was to highlight the time saved in cases of UTI when the β-Lacta test (BLT) is performed directly with urine (pg. 3792, column 1, para. 2 thru para. 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the assay to determine whether a sample from a subject comprises a β-lactam resistant bacterium, as shown by Buckwell et al. in view of Singh et al., Corry et al., and Doi et al., as applied to claims 1-6, 8, 11, 12, 21, 24 and 25 above, by: 1) using an unprocessed urine sample [Claim 22]; and 2) using a urine sample from a patient with an actual or suspected urinary tract infection [Claim 23], as shown by Gallah et al., with a reasonable expectation of success, because Gallah et al. shows an assay to determine whether a urine sample from a subject comprises a β-lactam resistant bacterium, which is the assay, as shown by Buckwell et al. in view of Singh et al., Corry et al., and Doi et al., as applied to claims 1-6, 8, 11, 12, 21, 24 and 25 above (MPEP 2143 (I)(A,G).
Enterobacteriaceae, which has led to a rise in treatment failures associated with serious and potentially life-threatening infections (pg. 3792, column 1, para. 1). Therefore, one of ordinary skill in the art of medical assay development would be motivated to develop and optimize an assay platform which optimally amplifies a signal indicating the presence of β-lactamase enzyme (and, therefore, a β-lactamase- producing, β-lactam resistant bacterium), such that the assay has been optimized to detect bacteria at very low levels in a sample, which might normally not be detected by an assay that does not amplify said signal (MPEP 2144 (I)). That is, the amplification aspect of the assay improves the therapeutic value of such an assay by increasing its sensitivity and specificity, which, in turn, would enable the enduser of the assay to detect more, and potentially lethal, infections caused by β-lactam resistant bacteria (MPEP 2143 (I)(A,C,D,G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 10-23, filed 24 April 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s argument, and further search and consideration of the claimed subject matter.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651